Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1- 19 have been presented for examination and are rejected.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “a platform for holding a brewed beverage server ", “supply power a brewed beverage server “.  There is insufficient antecedent basis for this limitation in the claim. For examining purpose, it has been interpreted as being “the brewed beverage server”.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knepler et al. (US 20170046903 hereinafter Knepler) in view of MacFarlane et al. (US 20200375388 hereinafter MacFarlane).

With respect to claim 1, Knepler teaches a stand for a brewed beverage server (Knepler, see paragraphs [0005-0008] methodologies for providing a beverage communication network that allows for communication among brewer(s) and stands. Allow brewers and stands to communicate information about the status of servers that rest on the stands), the stand comprising:
a platform for holding a brewed beverage server (Knepler, see FIG. 1 and paragraph[0020-0021] The beverage communication network 100 includes a brewer 105, a first serving station 112, a second serving station 120, and a third serving station 128. The first serving station 112 includes a stand 113 upon which rest three servers 115a, 115b, and 115c);
a power line communication subsystem configured to establish data communications with the brewed beverage server connected to the at least one power port to receive one or more status updates regarding the brewed beverage server (Knepler, see paragraphs [0027] The servers 115a-c, 123a-c, and 131a-c are placed on their respective stands 113, 121, and 129. The servers’ 115a-c, 123a-c, and 131a-c are coupled to their respective stands 113, 121, and 129 with a mechanical connection that keeps the servers 115a-c, 123a-c, and 131a-c in place, and with a power connection that provides electrical power (i.e. equivalent to power line) from the stands 113, 121, and 129 to the servers’ 115a-c, 123a-c, and 131a-c. Paragraph [0046] further discloses when beverage communication network 100 is implemented in accordance with BLE, the brewer 105 may act as a BLE client and send periodic requests to the stands 113, 121, or 129 seeking one or more of the timing information from the timer service 215a, beverage level information from the level service 215b, temperature information from the temperature service 215c, equipment status information from the equipment status service 215d, and/or signal quality information from the signal quality service 215e (i.e. equivalent to status updates). To do so, by way of example with reference to the stand 113, the communication module 109 of the brewer 105 establishes a BLE connection with the communication module 117 of the stand 113 in accordance with BLE specifications. Then, the brewer application software 149 sends a request via the communication host 147 specifying the service 215a, 215b, 215c, 215d, or 215e from which the brewer 105 seeks information. The communication host 147 processes the request in accordance with BLE specifications and sends the request to the communication module 109 of the brewer 105 via serial link 151);
a wireless communication subsystem configured to establish wireless communications with a remote brewing device (Knepler, see paragraphs [0022-0025] the beverage communication network 100 allows the brewer 105 to communicate with the stands 113, 121, and 129 using a communication protocol. The communication protocol is a wireless networking protocol, such as the Bluetooth.RTM. Low Energy ("BLE") specification, although other wired or wireless communication protocols. The brewer 105 is able to collect information regarding the status of the servers 115a-c, 123a-c, and 131a-c, including information about the beverage freshness, beverage levels, and temperature of the beverages stored within the servers 115a-c, 123a-c, and 131a-c.); and 
a controller programmed to wirelessly send one or more of the one or more status updates regarding the brewed beverage server received via the power line communication subsystem to the remote brewing device with the wireless communication subsystem (Knepler, see paragraphs [0007-0008, 0015, 0022] the information related to beverage freshness, beverage levels, beverage temperatures, and equipment status are monitored and, based on the monitoring and as appropriate, the beverage communication network causes lights or other indicators near servers to activate in order to indicate that the servers require attention. The beverage communication network allows an on-site user or a remotely located user to monitor the status of the servers using a computing device that is in communication with the brewer(s).FIG. 2A and paragraphs [0030-0031]further discloses the communication controller 139 may be implemented as a microcontroller or as a system on a chip ("SOC"). The communication controller 139 includes integrated radio components, including a transmitter 141 and receiver 143. The communication controller 139 may include additional memory components, such as a RAM. Where the beverage communication network 100 provides communications using other types of wired or wireless protocols, the communication controller 139 may implement analogous functionality in accordance with those respective wired or wireless protocols).

However, MacFarlane discloses at least one power port configured to supply power a brewed beverage server connected to the at least one power port (MacFarlane, see paragraphs [0319, 0329] the automated coffee preparation system 110 functions as an autonomous coffee preparation system run by the controller 240 and comprises a system housing 350 comprising upper and lower cabinets 340, 330 (best seen in FIG. 3A). The system 110 does rely on supply of electrical power from a local power source, such as a mains power supply. Paragraph [0589] further discloses some ports may be dedicated for measuring the voltages on different voltage rails within the electronics box. An HDMI output may be provided for displaying information from the Coffee Preparation System Control System 240);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Knepler with the teaching of MacFarlane provide the method for supplying an electrical power from power source. The automated coffee preparation system has an electrical power supply system that runs on mains power received from a nearby mains power source. The pneumatic power source 211 may be used to supply pressurized air to the cleaning station. Also, the controller automatically controls operation of the coffee brewing machine, the cleaning station and the transport mechanism. The water tank of the hot water source is filled with water to less than the volumetric capacity of the water tank to allow air to fill the remainder of the volumetric capacity, where the combination of elements according to known methods would yield a predictable result (MacFarlane, paragraph [0328-0329]).

With respect to claims 2 and 8, Knepler-MacFarlane teaches the stand, wherein the one or more status updates include one or more of an empty status of the brewed beverage server (Knepler, see paragraph [0054] Upon receipt of the beverage level information from the level monitoring component 209, the brewer application software 149 may determine that the server 115a is empty or requires a refill. Upon such a determination, the brewer application software 149 may send a communication to the 
a freshness status of the brewed beverage server (Knepler, see paragraphs [0007, 0015, 0040] the information related to beverage freshness, beverage levels, beverage temperatures, and equipment status are monitored and, based on the monitoring and as appropriate, the beverage communication network causes lights or other indicators near servers to activate in order to indicate that the servers require attention. The timer service 215a is used to communicate freshness information to the brewer 105, the level service 215b is used to communicate beverage level information to the brewer 105, and the temperature service 215c is used to communicate temperature information to the brewer 105, the equipment status service 215d is used to communicate the status of the serving station 112).

With respect to claim 3, Knepler-MacFarlane teaches the stand, wherein the controller is configured to attempt pairing with the remote brewing device based on data received from the brewed beverage server over the power line communication subsystem (Knepler, see paragraphs [0075-0076] the beverage communication network 100 is implemented with security features. To activate security features, the brewer 105 will pair with the stands 113, 121, and 129. The BLE specification, the pairing process involves the exchange of pairing request messages (I.e. data received), pairing response messages, encrypting the communications link, and exchange of security keys. The pairing process may be a Secure Simple Pairing process. Configuration of a beverage communication network 300 in which multiple brewers 105, 172, 174 and multiple serving stations 112, 120, 128, 176, 178, 180 are in networked communication and can exchange information both among themselves and with computing device 305 that monitors and controls the beverage communication network 300).

With respect to claim 4, Knepler-MacFarlane teaches the stand, wherein the data received from the brewed beverage server over the power line communication system includes a network identification of the remote brewing device (MacFarlane, see paragraphs [0585-0586] the weight indicator may be packaged in different enclosures to be more compact, IP rated and easily mountable inside the Coffee Preparation System 110. The signal processors used for reading the load cell strain gauges may be powered by 12 VDC and may use TCP/IP (i.e. network identification) for communication with the Java.TM. based Controller Application. The load cell signal processors may execute a suite of software to allow for the upload or download of configuration files, identification of the unit on the network and calibration of the load cell).

With respect to claim 7, Knepler teaches a brewing device (Knepler, see FIG. 1) comprising:
a network connection manager configured to establish a wireless network connection with one or more mobile computing devices and one or more remote stands (Knepler, see paragraphs[0022-0025] the beverage communication network 100 allows the brewer 105 to communicate with the stands 113, 121, and 129 using a communication protocol. The communication protocol is a wireless networking protocol, such as the Bluetooth.RTM. Low Energy ("BLE") specification, although other wired or wireless communication protocols. The brewer 105 is able to collect information regarding the status of the servers 115a-c, 123a-c, and 131a-c, including information about the beverage freshness, beverage levels, and temperature of the beverages stored within the servers 115a-c, 123a-c, and 131a-c);
a monitoring manager configured to receive one or more status updates from the one or more remote stands and/or brewers regarding one or more brewed beverage servers (Knepler, see paragraphs [0008, 0015] the beverage communication network allows an on-site user or a remotely located user to monitor the status of the servers using a computing device that is in communication with the brewer(s). Paragraphs [0022-0023] further discloses information about the status of the brewer 105 and the serving stations 112, 120, 128 (such as whether any equipment is malfunctioning) and information about the signal quality for communication links in the beverage communication network 100. This information may be used to provide visual indicators or other types of notifications to users when certain servers 115a-c, 123a-c, or 131a-c require attention, may allow a user to monitor the status of the servers 115a-c, 123a-c, and 131a-c using a separate computing device (not shown in FIG. 1, but to be discussed in connection with FIG. 4), and may allow a user to monitor whether communications are effectively being transmitted across the beverage communication network 100); and
screen display of the computing device 305) that presents a user with a graphical user interface showing a current status of the servers 115a-c, 123a-c, and 131a-c. Claim 10 further discloses the mobile computing device provides a user interface by which a user can monitor beverage level, beverage temperature, and beverage freshness of serving stations located throughout the beverage communication network).
Knepler yet fails to explicitly disclose a brewing operation manager configured to facilitate brewing of a brewed beverage. 
However, MacFarlane discloses a brewing operation manager configured to facilitate brewing of a brewed beverage (MacFarlane, see paragraphs [0112-0115] the electronic device comprising an application to facilitate remote coffee ordering for coffee preparation by the coffee preparation apparatus. Paragraph [0607] further discloses a Brewing Station 202 control PCB may provide for control of functionality of the Brewing Station 202. The Brewing Station 202 control PCB may receive the signals from a 12pin molex connector, coming from the electronics box, and using MOSFETs to pass instructions to the Brewing Station 202 using a standard 16 pin IDC ribbon cable connector. In some embodiments, Brewing Station 202 control PCB may use optoisolators and isolate the control signals from the Brewing Station 202 control circuitry. In some embodiments, two off the shelf 4.times. relay development boards may be used to implement this functionality).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Knepler with the teaching of MacFarlane provide the method for supplying an electrical power from power source. The automated coffee preparation system has an electrical power supply system that runs on mains power received from a nearby mains power source. The pneumatic power source 211 may be used to supply pressurized air to the cleaning station. Also, the controller automatically controls operation of the coffee brewing machine, the cleaning station and the transport mechanism. The water tank of the hot water source is filled with water to less than the volumetric capacity of the water tank to allow air to fill the remainder of the volumetric capacity, where the 

With respect to claim 9, Knepler-MacFarlane teaches the brewing device, wherein the user interface is configured to include an alert in response of the empty status (Knepler, see paragraph [0054] Upon receipt of the beverage level information from the level monitoring component 209, the brewer application software 149 may determine that the server 115a is empty or requires a refill. Upon such a determination, the brewer application software 149 may send a communication to the stand 113 in accordance with the appropriate communications protocol (e.g., BLE) indicating that the server 115a must be refilled (i.e. indication is equivalent to alert for empty status)). 
With respect to claim 10, Knepler-MacFarlane teaches the brewing device, wherein the user interface is configured to include an alert in response to the freshness status (Knepler, see paragraphs [0007-0008, 0015, 0022] the information related to beverage freshness, beverage levels, beverage temperatures, and equipment status are monitored and, based on the monitoring and as appropriate, the beverage communication network causes lights or other indicators near servers to activate in order to indicate that the servers require attention. The beverage communication network allows an on-site user or a remotely located user to monitor the status of the servers using a computing device that is in communication with the brewer(s).

With respect to claim 11, Knepler-MacFarlane teaches the brewing device, wherein the user interface includes an interface element to search for one or more stands and/or brewers within a communication range of the brewing device (Knepler, see paragraphs [0070, 0077 and claim 13] the brewer 105 transmits information about the servers 115a-c, 123a-c, and 131a-c, including information about freshness level, fill level, and temperature, to the gateway 309. By doing so, any Internet-enabled computing device may access the information by querying (i.e. search) the gateway 309. In FIG. 4, it is depicted that computing devices within (i.e. communication range) an office building 313 (e.g., a corporate headquarters) can query the gateway 309 over the Internet 311 to obtain information about the servers 115a-c, 123a-c, and 131a-c in the retail location containing the beverage communication network 100. This allows corporate managers to monitor and observe the status of the servers 115a-c, 123a-c, and 131a-c).

With respect to claim 12, Knepler-MacFarlane teaches the brewing device, wherein the user interface is configured to generate a graphical user interface with the one or more servers arranged with regard to the one or more remote stands based on network connections (Knepler, see paragraphs [0065-0066] the computing device 305 may include a software application 310 (indicated in FIG. 4 by way of an icon on the screen display of the computing device 305) that presents a user with a graphical user interface showing a current status of the servers 115a-c, 123a-c, and 131a-c).


With respect to claim 14, Knepler-MacFarlane teaches the brewing device, wherein the user interface is configured to provide a location of the one or more remote stands and/or brewers (MacFarlane, see paragraphs [0316-0318] coffee preparation management system 100 comprises a plurality or array of automated coffee preparation systems 110 located at various spaced geographic locations, such as around urban centers like cities. Coffee preparation management system 100 further comprises a coffee preparation array configuration server 120 in communication with the automated coffee preparation systems 110 over one or more networks, including public and/or private data or telephony networks. These automated coffee preparation systems 110 are configured to automatically log a request for servicing or supply replenishment with the coffee preparation array configuration server, which then allocates the service or replenishment request to one of the mobile fulfillment units 150. The allocation may be based on a comparative location proximity of the mobile fulfillment units 150 and/or coffee making supply levels of specific mobile fulfillment units 150 and/or the number of requests already queued for the mobile fulfillment units 150).

With respect to claim 15, Knepler teaches a server for a brewed beverage (Knepler, see paragraphs [0005-0008] methodologies for providing a beverage communication network that allows for communication among brewer(s) and stands. Allow brewers and stands to communicate information about the status of servers that rest on the stands), the server comprising:
a container defining a chamber dimensioned to receive a brewed beverage (Knepler, see FIG. 1 and paragraphs [0024] the brewer 105 is shown in conjunction with a server 107. In operation, the brewer 105 brews a beverage and dispenses the beverage into the server 107 through a dispensing element 106. The server 107 is then transported to either the first serving station 112, the second serving station 120, or the third serving station 128. After the brewer is placed at a serving station 112, 120, or 128, a customer can dispense the beverage stored within the server 107 using a dispensing valve 108);
a controller configured to control a temperature of the brewed beverage in the chamber (Knepler, see paragraphs [0007-0008, 0015, 0022] the information related to beverage freshness, beverage levels, beverage temperatures, and equipment status are monitored and, based on the monitoring and as appropriate, the beverage communication network causes lights or other indicators near servers to activate in order to indicate that the servers require attention. The beverage communication network allows an on-site user or a remotely located user to monitor the status of the servers using a computing device that is in communication with the brewer(s).FIG. 2A and paragraphs [0030-0031]further discloses the communication controller 139 may be implemented as a microcontroller or as a system on a chip ("SOC"). The communication controller 139 includes integrated radio components, including a transmitter 141 and receiver 143. The communication controller 139 may include additional memory components, such as a RAM. Where the beverage communication network 100 provides communications using other types of wired or wireless protocols, the communication controller 139 may implement analogous functionality in accordance with those respective wired or wireless protocols); and

one or more of (i) a power line communication subsystem configured to establish data communications with the stand over the power cord (Knepler, see paragraphs [0027] The servers 115a-c, 123a-c, and 131a-c are placed on their respective stands 113, 121, and 129. The servers 115a-c, 123a-c, and 131a-c are coupled to their respective stands 113, 121, and 129 with a mechanical connection that keeps the servers 115a-c, 123a-c, and 131a-c in place, and with a power connection that provides electrical power (i.e. equivalent to power line) from the stands 113, 121, and 129 to the servers 115a-c, 123a-c, and 131a-c. Paragraph [0046] further discloses when beverage communication network 100 is implemented in accordance with BLE, the brewer 105 may act as a BLE client and send periodic requests to the stands 113, 121, or 129 seeking one or more of the timing information from the timer service 215a, beverage level information from the level service 215b, temperature information from the temperature service 215c, equipment status information from the equipment status service 215d, and/or signal quality information from the signal quality service 215e (i.e. equivalent to status updates). To do so, by way of example with reference to the stand 113, the communication module 109 of the brewer 105 establishes a BLE connection with the communication module 117 of the stand 113 in accordance with BLE specifications. Then, the brewer application software 149 sends a request via the communication host 147 specifying the service 215a, 215b, 215c, 215d, or 215e from which the brewer 105 seeks information. The communication host 147 processes the request in accordance with BLE specifications and sends the request to the communication module 109 of the brewer 105 via serial link 151); or
 (ii) a wireless communication subsystem configured to establish wireless communications with a remote brewing device (Knepler, see paragraphs [0022-0025] the beverage communication network 100 allows the brewer 105 to communicate with the stands 113, 121, and 129 using a communication protocol. The communication protocol is a wireless networking protocol, such as the Bluetooth.RTM. Low Energy ("BLE") specification, although other wired or wireless communication protocols. The brewer 105 is able to collect information regarding the status of the servers 115a-c, 123a-c, and 131a-c, including information about the beverage freshness, beverage levels, and temperature of the beverages stored within the servers 115a-c, 123a-c, and 131a-c).
Knepler yet fails to explicitly disclose a power cord configured to plug into a power port of a stand to supply electrical power to the server;
However, MacFarlane discloses a power cord configured to plug into a power port of a stand to supply electrical power to the server (MacFarlane, see paragraphs [0319, 0329] the automated coffee preparation system 110 functions as an autonomous coffee preparation system run by the controller 240 and comprises a system housing 350 comprising upper and lower cabinets 340, 330 (best seen in FIG. The system 110 does rely on supply of electrical power from a local power source, such as a mains power supply. Paragraph [0589] further discloses some ports may be dedicated for measuring the voltages on different voltage rails within the electronics box. An HDMI output may be provided for displaying information from the Coffee Preparation System Control System 240);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Knepler with the teaching of MacFarlane provide the method for supplying an electrical power from power source. The automated coffee preparation system has an electrical power supply system that runs on mains power received from a nearby mains power source. The pneumatic power source 211 may be used to supply pressurized air to the cleaning station. Also, the controller automatically controls operation of the coffee brewing machine, the cleaning station and the transport mechanism. The water tank of the hot water source is filled with water to less than the volumetric capacity of the water tank to allow air to fill the remainder of the volumetric capacity, where the combination of elements according to known methods would yield a predictable result (MacFarlane, paragraph [0328-0329]).

With respect to claim 16, Knepler-MacFarlane teaches the server, wherein the controller is configured to send a network identifier of a remote brewing device to the stand over the power line communication subsystem (MacFarlane, see paragraphs [0585-0586] the weight indicator may be packaged in different enclosures to be more compact, IP rated and easily mountable inside the Coffee Preparation System 110. The signal processors used for reading the load cell strain gauges may be powered by 12 VDC and may use TCP/IP (i.e. network identification) for communication with the Java.TM. based Controller Application. The load cell signal processors may execute a suite of software to allow for the upload or download of configuration files, identification of the unit on the network and calibration of the load cell).

With respect to claim 17, Knepler-MacFarlane teaches the server, wherein the controller is configured to periodically send status updates to the stand over one or more of the power line communication subsystem or the wireless communication subsystem (Knepler, see paragraph[0050] the information regarding equipment status and signal quality only upon request by the brewer 105. As a result, communications only occur on an as-needed basis, providing for low power usage and lower interference. The stand 113 communicates information periodically using BLE broadcasting functionality, without waiting for a prompt from the brewer 105. The duration of the period between broadcasts will ordinarily be set by the brewer 105, which as explained serves as a BLE master).

With respect to claim 18, Knepler-MacFarlane teaches the server, wherein the status updates include an indication whether the chamber is empty (Knepler, see paragraph [0054] upon receipt of the beverage level information from the level monitoring component 209, the brewer application software 149 may determine that the server 115a is empty or requires a refill. Upon such a determination, the brewer application software 149 may send a communication to the stand 113 in accordance with the appropriate communications protocol (e.g., BLE) indicating that the server 115a must be refilled).

With respect to claim 19, Knepler-MacFarlane teaches the server, wherein the status updates include an indication how long since the brewed beverage in the chamber was brewed (Knepler, see paragraphs [0007, 0015, 0040] the information related to beverage freshness, beverage levels, beverage temperatures, and equipment status are monitored and, based on the monitoring and as appropriate, the beverage communication network causes lights or other indicators near servers to activate in order to indicate that the servers require attention. The timer service 215a is used to communicate freshness information to the brewer 105, the level service 215b is used to communicate beverage level information to the brewer 105, and the temperature service 215c is used to communicate temperature information to the brewer 105, the equipment status service 215d is used to communicate the status of the serving station 112).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knepler et al. (US 20170046903 hereinafter Knepler) in view of MacFarlane et al. (US 20200375388 hereinafter MacFarlane) further in view of Lancioni et al. (US 20160321447 hereinafter Lancioni).

With respect to claim 5, Knepler-MacFarlane teaches the stand, yet fails to explicitly disclose wherein the wireless communication subsystem is configured to establish a wireless pairing using the network identification of the remote brewing device received over the power line communication.
However, Lancioni discloses wherein the wireless communication subsystem is configured to establish a wireless pairing using the network identification of the remote brewing device received over the power line communication (Lancioni, FIG. 4 and paragraphs [0018, 0038, 0041] Electronic device 102(i.e. equivalent to IOT device, brewing device) can include a processor 114a, memory 116a, a wireless module 118, and a pairing module 120a. Pairing module 120a can include a device identification (ID) 122a, a local network ID 124, and a temporal pairing code 126a. Local network device 104a can include a processor 114b, memory 116b, wireless module 118, and pairing module 120b. Pairing module 120b can include a device ID 122b, local network ID 124, and a temporal pairing code 126b. Cloud services can include a network pairing module 146a. Network pairing module 146a can include a temporal pairing code generation module 128a. Server 108 can include a network pairing module 146b. Network pairing module 146b can include a temporal pairing code generation module 128b).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Knepler-MacFarlane with the teaching of M Lancioni provide the method for the Machine readable medium for device pairing in local network. The device to achieve greater value and service by exchanging data with the manufacturer, operator and/or other connected devices are enabled, where the combination of elements according to known methods would yield a predictable result (Lancioni, see paragraphs [0023-0024]).

With respect to claim 6, Knepler-MacFarlane-Lancioni teaches the stand, wherein the controller is configured to store the network identification of the remote brewing device in response to a successful Also, once obtained from cloud services 106 or server 108 in the case of communication system 100a and from local temporal pairing code generation module 134 in the case of communication system 100b, temporal pairing codes 126a-126c are not persistently stored in electronic device 102 or local network devices 104a and 104b. When electronic device 102 or local network device 104a or 104b moves to a different network, a re-registration (e.g., with cloud services 106) is made. Cloud services 106 and server 108 can be configured to not only include network pairing module 146a but also a map between registered devices, assigned temporal pairing codes, and network identifications and uses the information and data to determine if devices should be pair or linked. Memory elements can store data used for the operations described herein. This includes the memory elements being able to store software, logic, code, or processor instructions that are executed to carry out the activities).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knepler et al. (US 20170046903 hereinafter Knepler) in view of MacFarlane et al. (US 20200375388 hereinafter MacFarlane) further in view of Ho et al. (US20130195088 hereinafter Ho).

With respect to claim 13, Knepler-MacFarlane teaches the brewing device, yet fails to explicitly disclose wherein the network connection manager is configured to establish a wireless hotspot for connection by one or more mobile computing devices within range of the brewing device.
However, Ho discloses wherein the network connection manager is configured to establish a wireless hotspot for connection by one or more mobile computing devices within range of the brewing device (Ho, see FIG. 4 and paragraphs [0025-0029] [0029] The one or more host computing device(s) 455 may then access provided services, such as, e.g., Internet access, by way of the mobile hotspot device 400. It should be noted that certain authentication/authorization procedures may be executed before allowing Internet access). 
.

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub US 20110052766 Beverage System E.g. For Coffee Has Controller That Controls Characteristic Information Of Beverage Tracked By Information Tracker.
PG. Pub. US 20150297022 Coffee Brewing Apparatus, Has Processor Independently Utilizing Information Regarding Food Components For Brewing Coffee Beverages, And Presenting Information To End User Via End User Interface I.e. Visual Display.
PG. Pub.US-20190117011 Machine for preparing coffee or tea beverage from coffee capsule, has control unit for individually controlling selective provision of liquid from liquid supply circuits in response to information obtained through network unit. 
PG. Pub.US 20200129004 Measuring usage of consumables in kitchen appliances using system, involves receiving indication that brewing cycle of a kitchen appliance is requested, determining processor of kitchen appliance, whether capsule is present in basket.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/01/2021



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                        

/HEE SOO KIM/Primary Examiner, Art Unit 2457